DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/836,910, filed on 03/31/2020, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statements filed on 03/31/2020 and 10/14/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.
	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2016/0167648 A1, “James”) in view of Zagajac et al. (US 2020/0193811 A1, “Zagajac”).

	Regarding claims 1, 8, and 15, James discloses autonomous vehicle interaction with external environment and teaches:

A system, comprising: (The vehicle 100, i.e., a system, can include various elements, some of which may be a part of an autonomous driving system - See at least ¶ [0024] and Fig. 1)

a computing device; and (The vehicle 100 can include one or more processors 110 - See at least ¶ [0025]; the vehicle 100 can include one or more data stores 115 for storing one or more types of data - See at least ¶ [0027]; the data store 115 may contain vehicle control instructions - See at least ¶ [0028])

a plurality of transports; (A non-limiting example of the method 700 will now be described. In this example, the vehicle 100 can be traveling in a first direction on a road behind a forward vehicle - See at least ¶ [0140]; at least two, i.e., a plurality, vehicles are described in the example.)

wherein the computing device is configured to identify the plurality of transports in operation on a roadway; (At block 605, the external environment of the autonomous vehicle 100 can be detected to identify one or more persons in the external environment - See at least ¶ [0107]; the identification of the persons includes identifying a vehicle that is presumed to have a human driver - See at least ¶ [0108])

identify one or more gestures performed by one or more of a plurality of transport occupants located inside the transports;  (The human driver of the forward vehicle, i.e., a transport occupant located inside the transports, may extend an arm outside of an open window of the forward vehicle and make a non-verbal gesture. For instance, the human driver may make a waiving motion with his or her arm or hand to indicate that the vehicle 100 should pass the forward vehicle. The vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified - See at least ¶ [0140]-[0141])

interpret the one or more gestures as transport operation controls; (A future driving maneuver, i.e., transport operation controls, can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be passing the forward vehicle or remaining behind the forward vehicle - See at least ¶ [0135]-[0136] and [0142])

apply the one or more gestures associated with the [] transport to control movement of the plurality of transports on the roadway. (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

	James does not explicitly disclose determine one of the transports has a higher priority than at least one other of the plurality of transports. However, Zagajac discloses a dynamic traffic control system and teaches: 

determine one of the transports has a higher priority than at least one other of the plurality of transports; and (The system may utilize a conflict resolver to schedule sequential use of the portions of roadway in cases where multiple vehicles require use of the same roadway portion. Various rules may be used by the resolver to determine the priority of vehicles to be given access - See at least ¶ [0017])

	James does not explicitly teach a transport associated with the higher priority. However, Zagajac further teaches: 

apply the one or more [messages] associated with the higher priority transport to control movement of the plurality of transports on the roadway. (If a conflict is detected, a local conflict event is generated. Each vehicle 102 detecting the conflict may broadcast a high priority warning message to nearby vehicles 102 - See at least ¶ [0056] Responsive to two or more vehicles 102 generating a local conflict event, the traffic application 330 may engage instructions that when executed are configured to perform the role of conflict resolver 212 - See at least ¶ [0057] The assignment of the lock, i.e., the result from the conflict resolver, in this context is equivalent to being given a so-called green light, e.g., permission to use the roadway segment - See at least ¶ [0061]; the vehicles may be fully autonomous, i.e., controlled in response to the priority determinations - See at least ¶ [0045])

	In summary, James discloses a vehicle system which detects and identifies gestures from drivers of other vehicles to control the action of the detecting vehicle. For example, at an intersection the detecting vehicle identifies that the driver of another vehicle is waiving them through the intersection. While James’ disclosure of allowing another vehicle through via an identifiable gesture, i.e., changing the intersection access priority of vehicles via a gesture, James does not explicitly teach determine one of the transports has a higher priority than at least one other of the plurality of transports. However, Zagajac discloses a dynamic traffic control system and teaches a vehicle priority system to determine and grant access to a contested roadway. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James to provide for dynamic traffic control system, as taught in Zagajac, to support data analysis of vehicle movements (for example to support forensic data analysis by law enforcement personnel conducting accident investigations or for traffic flow optimization studies by departments of transportation). (At Zagajac ¶ [0018])	

	Regarding claims 2, 9, and 16, James further teaches:

determining one or more of the plurality of transports are operating within a distance (the vehicle may sense distances of other objects, i.e., transports, in its environment - See at least ¶ [0040]) of an intersection; and (The vehicle can be at or approaching a four way stop, i.e., a distance from an intersection. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

determining a first of the one or more gestures indicates one of the occupants, operating a first transport of the plurality of transports, has instructed another occupant, operating a second transport of the plurality of transports to move the second transport through the intersection. (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

	Regarding claims 3, 10, and 17, James further teaches:

detecting the first gesture via the first transport; (In still another example, the vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn - See at least ¶ [0149])

matching the first gesture to one or more indicators to be performed by the first transport; (The human signal recognition module 121 can be configured to detect, identify, assess and/or interpret nonverbal human gestures to determine the meaning thereof - See at least ¶ [0030]; A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

performing the one or more indicators via the first transport; and (Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn, i.e., the one or more indicators - See at least ¶ [0149])

detecting the one or more indicators via the second transport. (In still another example, the vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. The humanoid figure 149 can be activated to respond to the non-verbal gesture of the human driver of the other vehicle. For instance, the humanoid figure 149 can respond by nodding its head 405. Subsequently, the humanoid figure 149 can waive an arm 410 and/or hand 415 as an expression of thanks to the human driver, i.e., indicators which are detected at the second transport - See at least ¶ [0149])

	Regarding claims 6, 13, and 20, James further teaches:

[] applying the one or more gestures associated with the [] transport to control movement of one or more of the plurality of transports on the roadway. (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

	James does not explicitly teach the use of a smart contract to apply the one or more gestures associated with the higher priority transport. However, Zagajac further teaches:

invoking a smart contract responsive to applying the one or more [messages] associated with the higher priority transport to control movement of one or more of the plurality of transports on the roadway. (At operation 802, the vehicle 102 broadcasts state information. This state information may include, as some examples, location, speed, acceleration, mass, dimensions, and/or future routing information for the vehicle 102. At 804, the vehicle 102 receives similar state information broadcast from other vehicles 102 - See at least ¶ [0081]; if a conflict is detected, control passes to operation. The vehicle 102 resolves the conflict using priority rules 344 at operation 812 to determine an access order to the contested roadway area 106. At 814, the vehicle 102 updates the distributed ledger 218, i.e., invokes a smart contract, with the next agreed-to owner of the contested roadway area 106. This updating of the updates the distributed ledger 218 may accordingly require the consensus of each of the vehicles 102 independently determining that the same vehicle 102 should proceed next - See at least ¶ [0083]-[0086])

	In summary, James discloses that access, i.e., a priority to enter, to a contested intersection may be modified by receiving a gesture from a driver in another vehicle. James does not explicitly teach invoking a smart contract in response to receiving the gesture. However, Zagajac teaches sending a message between vehicles to indicate that there is a conflict and resolving that conflict based on a priority of the vehicle. The priority may be modified depending on various factors, e.g., local laws, safety overrides, considerations of efficiency, vehicles with inherent or earned privileges. Once the conflict is resolved Zagajac updates a distributed ledger to indicate which vehicle has access to the roadway. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James to provide for dynamic traffic control system, as taught in Zagajac, to support data analysis of vehicle movements (for example to support forensic data analysis by law enforcement personnel conducting accident investigations or for traffic flow optimization studies by departments of transportation). (At Zagajac ¶ [0018])	

	Regarding claims 7 and 14, James does not explicitly teach, but Zagajac further teaches:

creating a blockchain transaction comprising (At 814, the vehicle 102 updates the distributed ledger 218 with the next agreed - to owner of the contested roadway area 106 - See at least ¶ [0085]) a date, a time, (The ledger includes a 13 digit time stamp, i.e., date and time - See at least Tables 1 & 2) occupant profiles, (Each transaction record 216 may include fields such as a start time, an end time, an identifier of a shared asset 206, and an identifier of a traffic participant 204, i.e., occupant profile, that owns the shared asset 206 - See at least ¶ [0032]) and one or more indicators performed by one or more of the plurality of transports. (The vehicle 102 records vehicle signals, i.e., indicators, into the ledger 218 at 816. These vehicle signals include information about the operation of the vehicle 102 , such as steering wheel angle, wheel speeds, brake status, turn signal indicators, and so on - See at least ¶ [0086])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James to provide for dynamic traffic control system, as taught in Zagajac, to support data analysis of vehicle movements (for example to support forensic data analysis by law enforcement personnel conducting accident investigations or for traffic flow optimization studies by departments of transportation). (At Zagajac ¶ [0018])	

	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Zagajac, as applied to claims 1, 8, and 15, and in further view of Tonguz et al. (US 2020/0265717 A1, “Tonguz”)

	Regarding claims 4, 11, and 18, the combination of James and Zagajac does not explicitly teach responsive to detecting the one or more indicators via the second transport, moving the second transport through the intersection; detecting the one or more indicators via one or more other transports different from the first and second transports; responsive to the one or more indicators being detected by the one or more other transports, pausing movement of the one or more other transports for a period of time. However, Tonguz discloses methods and systems for self-organized traffic management at intersections using a distributed approach and teaches:

responsive to detecting the one or more indicators via the second transport, moving the second transport through the intersection; (vehicle A knows that vehicle B is approaching the intersection and provides vehicle B with a green light indication (or an indication that vehicle A is the VTL leader, at which time, vehicle B assumes that it has the right-of-way and displayed green light indication), whereupon vehicle continues through the intersection while vehicle A, being the selected VTL leader, remains stopped with a red light indication. Once vehicle B has cleared the intersection and, if no other vehicles are detected by vehicle A as approaching the intersection (i.e., vehicle A receives no further beacon packets ), then vehicle A will wait for a short time before determining that the intersection is clear and it is safe to proceed there through . - See at least ¶ [0034]; )

detecting the one or more indicators via one or more other transports different from the first and second transports; (The method applies to more than 2 vehicles, i.e., other vehicles than A and B in the system detect the indicators of red lights and green lights - See at least ¶ [0035] and Fig. 5)

responsive to the one or more indicators being detected by the one or more other transports, pausing movement of the one or more other transports for a period of time. (A is stopped, having a red light indication, and is the VTL leader. The road in the north/south direction is busy. In this scenario, vehicle A will remain the leader for predetermined period of time, i.e., the movement of the vehicle is paused for a period of time after having the red light indicator, and then will pass the VTL leadership to a vehicle approaching the intersection in either the north or south directions, for example, vehicle D, at which time the vehicles traveling in the north or south directions will receive a red light indication, while vehicles traveling in the east and west directions will receive a green light indication - See at least ¶ [0035])

	In summary, James discloses an intersection where there is at least one other vehicle. The vehicles may communicate through gesture and other indicators to determine who has the right of way. The combination of James and Zagajac does not explicitly teach responsive to detecting the one or more indicators via the second transport, moving the second transport through the intersection; detecting the one or more indicators via one or more other transports different from the first and second transports; responsive to the one or more indicators being detected by the one or more other transports, pausing movement of the one or more other transports for a period of time. However, Tonguz discloses methods and systems for self-organized traffic management at intersections using a distributed approach and teaches an intersection with more than 2 traffic participants, e.g., A-D, wherein each participant receives beacon packets from the other vehicles at the intersection. These beacon packets assign a virtual traffic light (VTL) leader vehicle and provide a red or green light indicator, i.e., provide information regarding the right of way. Once a vehicle has been assigned as a leader and has waited a period of time after receiving their assignment they will move through the intersection and assign a new VTL leader, change their indicator to green, and send a red indicator to vehicles in opposing/conflicting lanes. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James and Zagajac to provide for the methods and systems for self-organized traffic management at intersections using a distributed approach, as taught in Tonguz, to allow vehicles to stop in time to avoid entering the intersection. (At Tonguz ¶ [0011])	

	Regarding claims 5, 12, and 19, James further teaches:

wherein the one or more indicators (The external communication system 145 includes a visual communication system 146 and/or an audial communication system 150. “Visual communication system” means one or more elements, one or more devices, one or more components, one or more systems and/or any combination thereof configured to present a directional visual messages to one or more intended recipients located in the external environment of an autonomous vehicle. The “recipient” can be a person in the external environment. The recipient can be for example, a human pedestrian, a human bicyclist and/or a human driver or occupant of another vehicle in the environment - See at least ¶ [0064]) comprise at least one of a light display, a text indicator, a video indicator, an audio indicator, a wireless data message command, a transport braking operation, and a transport steering operation. (The visual message can be a textual representation and/or a graphical representation. In one or more arrangements, the textual representation of the visual message can be relatively short and/or relatively simple. Examples of such textual representations include: “I See You,” “Go Ahead.” “Turning Right.” “Turning Right' and “Stopping.” Likewise, the graphical representation of the visual message can be relatively simple. For instance, the graphical representation can be an arrow to indicate the direction of a future turn of the vehicle 100. As another example, the graphical representation can be a red stop sign to indicate that the vehicle 100 is stopping. In some arrangements, the visual message can include both textual and graphical representations. In one or more arrangements, the visual communication system can include one or more displays 147, one or more projectors 148 and/or one or more humanoid figures 149 - See at least ¶ [0065]-[0066])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662